 1
 2
 3
 4
 5
 6
 7
 8
                               UNITED STATES DISTRICT COURT
 9
                                      DISTRICT OF NEVADA
10
11   MOVE 4 LESS, LLC,
                                                          Case No.: 2:19-cv-00321-GMN-NJK
12          Plaintiff(s),
                                                                         Order
13   v.
14   QUEEN BUSINESS SOLUTIONS, et al.,
15          Defendant(s).
16         To date, the parties that remain in this case have not filed a stipulated discovery plan as
17 required by Local Rule 26-1(a). Those parties are hereby ORDERED to file a joint proposed
18 discovery plan no later than October 9, 2019.
19         IT IS SO ORDERED.
20         Dated: October 4, 2019
21                                                              ______________________________
                                                                Nancy J. Koppe
22                                                              United States Magistrate Judge
23
24
25
26
27
28

                                                    1
